Title: Mary Smith Cranch to Isaac Smith Jr., 15 October 1774
From: Cranch, Mary Smith
To: Smith, Isaac Jr.


     
      Dear Cousin
      Boston October 15 1774
     
     It has been with inexpressable pleasure that I have beheld you usher’d into the world with such deserved approbation and it has been no common sattisfaction that I have receiv’d from your being placed in a Station where you may be so extencively useful. My fancy has often transported me into future time and presented you to me as a good Sheepherd feeding his flock in the tenderest manner with the best and most wholesome food, and never till very lately had I a fear that my most sanguine expectations with regard to you would be dissapointed. Orthodoxy in Politicks is full as necessary a quallification for Settling a minister at the present Day as orthodoxy in divinity was formely, and tho you should preach like an angel if the People suppose you unfriendly to the country and constitution and a difender of the unjust, cruil and arbitary measures that have been taken by the ministry against us, you will be like to do very little good. I hope you do
      not deserve it but this is the oppinion that manny in this and the neighbouring towns have of you and the very People who a Twelvemonth ago heard you with admiration and talk’d of you with applause, will now leave the meeting-house when you inter it to preach. This my cousin has been the Case I have been told by several in two meetings houses in this town within these Six weeks. I have said every thing I could in your defence but cant remove the prejudice.
     I fear you have been imprudent. You have no doubt a right to enjoy you own oppinion but I Query whether your Duty calls you to divulge your Sentiments curcomstanced as you are. While the spirit of the People runs so high, you cannot imagine what trouble these Storys have given me. I cannot bear to think that my cousins amiable disposition and great abillities should be effaced by arbitary principles. I had rather think that he understands Divinity better than Politicks. The management of our publick affairs is in very good hands, and all that is requir’d of you is your Prayers and exhortations for a general reformation. It is not my province to enter into politicks, but sure I am that it is not your Duty to do or say any thing that shall tend to distroy your usefulness. You will not only hurt your self but you will injure your father in his business, for it will be said and I know it has been said “If the son is a Tory the father is so to be sure.” You will
      grieve your mother beyond discription, and if I know you I think you would not willingly wound such tender parents.
     My high Esteem and great regard for you must be my excuse for the freedom I have taken with you in this Letter for you may be assur’d my dear cousen that no one more sincerely wishes your usefulness in this world and your happiness in the next than your affectionate Friend,
     
      Mary Cranch
     
    